Citation Nr: 1711362	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  13-34 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1969 to January 1972 and April 1973 to February 1976.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Albuquerque, New Mexico Department of Veteran Affairs (VA) Regional Office (RO).  The Veteran had originally appealed several other issues and a November 2013 statement of the case (SOC) was issued addressing them.  However, in his December 2013 substantive appeal, the Veteran limited his appeal solely to the matter involving TDIU.  Therefore, those other matters are not before the Board.


FINDINGS OF FACT

By January 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran indicated he wished to withdraw his appeal seeking TDIU; there are no questions of fact or law remaining in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the Veteran has withdrawn his appeal seeking TDIU, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.


Legal Criteria, Factual Background, and Analysis

 The Board has jurisdiction where there is a question of fact or law in any matter which, under 38 U.S.C.A. § 511(a), is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his authorized representative at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204(b)(3).

Here, by January 2017 correspondence prior to the promulgation of a decision in this matter, the Veteran indicated that he wished to "withdraw the appeal for individual unemployability."  Therefore, there is no allegation or factual or legal error remaining for appellate consideration in the matter, the Board lacks the jurisdiction to consider it, and the appeal thereof must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


